Case 2:18-cv-00053-JRG Document 165 Filed 10/16/19 Page 1 of 5 PageID #: 7226



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

IMPLICIT, LLC,                        §
                                      §
     Plaintiff,                       §      Civil Action No. 2:18-cv-53-JRG
                                      §                LEAD CASE
      v.                              §
                                      §        JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,               §
                                      §
     Defendant.                       §


 IMPLICIT, LLC,                       §
                                      §
      Plaintiff,                      §      Civil Action No. 2:18-cv-54-JRG
                                      §             MEMBER CASE
       v.                             §
                                      §        JURY TRIAL DEMANDED
 SANDVINE CORPORATION,                §
                                      §
      Defendant.                      §



   DEFENDANTS NETSCOUT SYSTEM, INC. AND SANDVINE CORPORATION’S
     REPLY IN SUPPORT OF THEIR MOTION TO EXCLUDE PORTIONS OF
     DR. KEVIN C. ALMEROTH’S OPINIONS REGARDING INFRINGEMENT
Case 2:18-cv-00053-JRG Document 165 Filed 10/16/19 Page 2 of 5 PageID #: 7227



     I.   INTRODUCTION

          This motion does not boil down to a disagreement over Dr. Almeroth’s infringement

opinions, but instead presents the Court with the issue of whether an expert can disregard or

contradict the Court’s claim constructions. While there is certainly some overlap in the issues

between Defendants’ summary judgment motion and the present motion, 1 the inquiries are

different. There is no question that Dr. Almeroth’s opinions contradict and disregard the Court’s

claim constructions.     Rather than applying the literal requirements of the Court’s claim

construction by analyzing the actual outermost header of a packet, Dr. Almeroth circumvents that

construction by relying on the “perspective” of TCP operating routines. Because Dr. Almeroth’s

opinions are contrary to the express claim constructions provided by this Court, they should be

excluded.

    II.   ARGUMENT

          First, Implicit notes that Dr. Almeroth opined that he had applied the Court’s claim

construction. Dkt. 155 at 1 (citing Almeroth Report ¶¶ 378 (“In forming my opinions, I have

applied the claim constructions adopted by the Court….”), 761 (“The[] [products] instead operate

on a packet whose outermost header is a TCP header … as required by the Court’s Claim

Construction.”), 762 (“significant TCP processing functionalities on packets whose outermost

header is a TCP header”)). Of course Dr. Almeroth says he applied the Court’s claim construction

– what else would he say -- but actually showing that he did requires more than say so. Implicit

cannot point to any statements in Dr. Almeroth’s report where he identifies a packet that actually

has an outermost header of TCP. While Dr. Almeroth pays lip service to the Court’s constructions,




1 For purposes of additional content, Defendants direct the Court to their contemporaneously filed
reply in support of their motion for summary judgment of non-infringement, which addresses
related issues, but under the summary judgment standards.
                                                1
Case 2:18-cv-00053-JRG Document 165 Filed 10/16/19 Page 3 of 5 PageID #: 7228



he most certainly applies a “perspective” argument that does not apply the Court’s constructions.

       His testimony further reveals the basis for the conclusions opinions in his report and is the

reason that his testimony should be excluded. Dr. Almeroth acknowledges that he is not pointing

to a packet having an actual outermost header of TCP, as required by the Court’s claim

construction. Dkt. 143 at 4-5. Instead, Dr. Almeroth repeatedly, and unequivocally, testified that

his infringement theory is based on the “perspective” of the processing routine as defining the

outermost header of the packet, not the actual outermost header of the packet itself. Id. Dr.

Almeroth is not applying the Court’s construction, but instead applying some construction that

allows for consideration of “perspectives” that are external to the packet. The Court’s construction

calls for a specific question – is TCP the “outermost” header for a packet. Any analysis that

disregards this requirement is not consistent with the Court’s construction and should be excluded.

       Not surprisingly, Implicit casts Dr. Almeroth’s testimony aside as a “application of the

Court’s construction to the Accused Products.” Dkt. 155 at 1-2. To the contrary, the testimony

shows that Dr. Almeroth is not applying the Court’s construction, but some “perspective”-based

construction that ignores the actual header structure of the packets. Not only does Dr. Almeroth’s

approach circumvent the Court’s construction, but the notion that external structures like pointers

define the packet’s format was expressly rejected by the Court. As noted in Defendants’ Opening

Brief, the parties already addressed such arguments during claim construction and the Court

rejected Implicit’s interpretation of the claims. Dkt. 143 at 2-6. The Court included “outermost

header” in its construction of each of the “execute” and “convert” limitations because that is

precisely how Implicit defined the format of a packet during prosecution and in order to distinguish

prior art. Dr. Almeroth’s “perspective” approach voids both the meaning of, and reasoning behind,

the Court’s construction.




                                                 2
Case 2:18-cv-00053-JRG Document 165 Filed 10/16/19 Page 4 of 5 PageID #: 7229



III.   CONCLUSION

       Defendants respectfully submit that Dr. Almeroth is disregarding the Court’s express claim

construction and request that his testimony be excluded.



Dated: October 16, 2019                     Respectfully submitted,

                                            /s/ Mark C. Lang
                                            Eric A. Buresh (KS Bar 19895)
                                            Mark C. Lang (KS Bar 26185)
                                            ERISE IP, P.A.
                                            7015 College Blvd., Suite 700
                                            Overland Park, Kansas 66211
                                            Telephone: (913) 777-5600
                                            Facsimile: (913) 777-5601
                                            eric.buresh@eriseip.com
                                            mark.lang@eriseip.com

                                            Abran J. Kean (CO Bar 44660)
                                            ERISE IP, P.A.
                                            5600 Greenwood Plaza Blvd., Suite 200
                                            Greenwood Village, CO 80111
                                            Telephone: (913) 777-5600
                                            abran.kean@eriseip.com

                                            Melissa Smith
                                            Texas State Bar No. 24001351
                                            melissa@gillamsmithlaw.com
                                            GILLAM & SMITH, L.L.P.
                                            303 South Washington Avenue
                                            Marshall, Texas 75670
                                            Telephone: 903-934-8450
                                            Facsimile: 903-934-9257

                                            Counsel for Defendants
                                            NetScout Systems, Inc. and
                                            Sandvine Corporation




                                               3
Case 2:18-cv-00053-JRG Document 165 Filed 10/16/19 Page 5 of 5 PageID #: 7230



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing document was served on counsel

for all parties appearing in this action via the Court’s electronic filing system on October 16, 2019.


                                                      /s/ Melissa R. Smith
                                                      Melissa R. Smith




                                                  4
